Exhibit 10.2


SETTLEMENT AND GENERAL RELEASE AGREEMENT


This Settlement and General Release Agreement (the “Agreement”) is by and
between Harley-Davidson Motor Company (the “Company”) and Michelle Kumbier
(“Kumbier”). Kumbier enters into this Agreement on behalf of her spouse, heirs,
successors, assigns, executors, and representatives of any kind.


RECITALS:


    WHEREAS, Kumbier and the Company have disputes over events that allegedly
occurred relative to her resignation from the Company;


    WHEREAS, Kumbier has threatened litigation against the Company in connection
with those events relative to her separation from the Company;


    WHEREAS, the Company has denied and continues to deny Kumbier’s allegations,
and has denied and continues to deny that it has any liability to Kumbier on any
of her disputed claims; and


    WHEREAS, Kumbier voluntarily and with full knowledge of her rights and the
provisions herein, having the benefit of the advice of counsel, now desires to
settle, compromise, and dispose of the above-described claim and lawsuit, and
any other claims that she has or might have against the Company upon the terms
and conditions hereinafter set forth; and


    WHEREAS, the Company voluntarily and with full knowledge of its rights and
the provisions herein, having the benefit of the advice of counsel, and without
any admission of liability, misconduct or wrongdoing, now desires to settle,
compromise, and dispose of the above-described allegations, claims, and
threatened litigation upon the terms and conditions hereinafter set forth;


    NOW THEREFORE, in consideration of the foregoing, and of the promises and
mutual covenants contained herein, and other valuable consideration, it is
hereby covenanted and agreed as follows:


1.The Company will, within 14 days of the Effective Date as defined in paragraph
16, tender a lump sum payment in the form of a check payable to Kumbier in the
amount of Six Hundred and Sixty Thousand Dollars ($660,000.00), less applicable
taxes and withholdings (“the Settlement Amount”) as consideration for the
promises and obligations in this Agreement. Kumbier acknowledges the Settlement
Amount is greater than what she would otherwise be entitled to under the
Company’s normal policies and procedures. Kumbier releases the Company, its
parent, its parent’s direct or indirect subsidiaries, related and affiliated
companies, and each of their past and present Executives, directors, officers,
agents, insurers, successors, executors, assigns and representatives (referred
to in this Agreement as “Released Parties”) from all claims, charges, demands,
and liabilities of any kind arising before or through the date of this
Agreement. This release includes, but is not limited to, all claims, charges,
demands and liabilities arising out of or in connection with Kumbier’s
employment with the



--------------------------------------------------------------------------------

Exhibit 10.2
Company, and any other contract between Kumbier and the Company, or the
termination of Kumbier’s employment. Kumbier also releases and waives any claim
or right to further compensation, benefits, reinstatement of employment,
damages, penalties, attorneys’ fees, costs or expenses of any kind from the
Company or any of the other Released Parties. Notwithstanding the foregoing,
nothing in this release shall affect the rights, if any, Kumbier may have to any
vested benefits under outstanding restricted stock awards and stock options
vested prior to Last Day under the Harley-Davidson, Inc. 2009 or 2014 Amended
Incentive Stock Plans.
2.    Kumbier fully understands and acknowledges that the general release
contained in paragraph 1 above includes a release of any rights or claims
Kumbier may have under the Age Discrimination in Employment Act; the Older
Workers Benefit Protection Act; Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1866 (42 U.S.C. §§ 1981 and 1983); the Americans with
Disabilities Act; the Americans with Disabilities Act Amendments Act; the
Genetic Information Nondiscrimination Act; the Federal Family and Medical Leave
Act; the Fair Labor Standards Act; the Worker Adjustment and Retraining
Notification Act; the Equal Pay Act; Executive Order 11246; the Rehabilitation
Act of 1973; the Civil Rights Act of 1991; the Executive Retirement Income
Security Act of 1974; the Wisconsin Fair Employment Act; the Wisconsin Family
and Medical Leave Act; the Wisconsin Business Closing and Mass Layoff
Notification Law (Wis. Stat. § 109.07); the Milwaukee Housing and Employment
Discrimination Ordinance; and any other federal, state or local laws or
regulations of any kind. The general release contained in this Agreement also
includes, but is not limited to, a release by Kumbier of any claims for wrongful
termination or any tort, breach of contract or invasion of privacy claims. The
release covers both claims that Kumbier knows about and those Kumbier may not
know about. One exception to this release is that the Company re-affirms its
obligations under its charter, by-laws, operating agreement, board resolutions,
policies or similar documents, and under the law applicable to the Company as an
entity, to indemnify and hold Kumbier harmless, including attorneys’ fees, from
any third-party claim made against Kumbier for activities arising out of
Kumbier’s employment with the Company subject to the terms (including the
exceptions) of such indemnity obligations.


3.    Kumbier states that she has not filed or joined in any complaints,
charges, lawsuits or proceedings of any kind against the Company or any of the
other Released Parties.
4.Kumbier promises never to file or join in any complaints or proceedings of any
kind asserting any claims that are released in this Agreement, except as
otherwise provided in paragraph 10 below. If Kumbier breaks this promise and
files or voluntarily joins in any complaint or proceeding based on any claim
that Kumbier has released, the Company reserves the right to cease any remaining
payments and benefits to which Kumbier may otherwise be entitled pursuant to
this Agreement. In that event, Kumbier also agrees that she will reimburse the
Company the Settlement Amount and will pay for all costs incurred by the Company
or any of the other Released Parties in defending against Kumbier’s claim,
including reasonable attorneys’ fees; provided, however, this does not restrict
Kumbier from proceeding against the Company in the event the Company breaches
this Agreement and, in such event, Kumbier shall not be responsible for the
Company’s or any other Released Parties’ costs of defense.
-2-



--------------------------------------------------------------------------------

Exhibit 10.2
Kumbier’s obligation contained in this paragraph 4 to pay the Company’s costs,
including attorneys’ fees, and to pay back the Settlement Amount already
provided to Kumbier pursuant to paragraph 1 does not apply to an action by
Kumbier challenging the validity of this Agreement under the Age Discrimination
in Employment Act. However, to the extent that Kumbier files such a claim, any
remedy would be limited pursuant to paragraph 10 below.
5.By making this Agreement, the Company does not admit any liability to Kumbier
and expressly denies any such liability.
6.Kumbier agrees to keep the existence, terms, and conditions of this Agreement
completely confidential and not to disclose (whether in person, by telephone,
electronically, through the internet, or via any other mode of communication)
any information concerning the Agreement to anyone, except that Kumbier may
share information concerning the Agreement with her spouse, legal counsel,
accountant, and tax advisors as necessary for the purposes of legal or tax
advice. Kumbier may also share information concerning the Agreement if legally
required to do so. If Kumbier is subpoenaed in a matter in which she may have to
reveal the existence, terms or conditions of this Agreement, Kumbier will
provide written notice within three (3) days of receipt of such subpoena to the
Chief Legal Officer, Harley-Davidson, Inc., 3700 W. Juneau Ave., Milwaukee, WI
53208. Kumbier agrees to instruct all individuals who may be informed of the
existence, terms, and conditions of this Agreement, of the confidential nature
of the Agreement and to obtain a pledge from those individuals to maintain
confidentiality. Kumbier realizes that violation by Kumbier of this
confidentiality provision will cause the Company irreparable injury and damage,
entitling the Company to injunctive relief as well as any other available legal
remedies. If Kumbier violates this confidentiality provision, Kumbier agrees to
pay all of the Company’s attorneys’ fees and costs incurred in enforcing this
Agreement. The confidentiality obligations contained in this paragraph 6 do not
apply to a court action challenging the validity of this Agreement under the Age
Discrimination in Employment Act.
7.Just as the Company has re-affirmed its obligations to Kumbier at the end of
paragraph 2 above, Kumbier likewise agrees that Kumbier will make herself
reasonably available to the Company if expressly requested by the Company, for
example, to assist in defending current or future litigation, arbitrations or
other disputes. If Kumbier incurs any expenses in performing such services, the
Company will reimburse Kumbier all reasonable approved expenses. Kumbier will
not be entitled to any additional compensation for any such services.
8.Kumbier confirms she has returned all Company property to the Company
including all documents, reports, credit cards, computer equipment including but
not limited to any laptop and/or USB drive(s), phones, identification cards and
other Company equipment, if any are still in Kumbier’s possession. Kumbier
agrees that she will delete all Company information, if any, from her personal
computer(s), laptop(s), smartphone(s), tablet(s), and/or USB drive(s). Kumbier
further represents that Kumbier has returned all other property and information
belonging to the Company in all formats and media, including, but not limited
to, all employee information, personnel information (including but not limited
to all files, investigation and meeting notes, employment statistics and all
other information collected in connection with
-3-



--------------------------------------------------------------------------------

Exhibit 10.2
Kumbier’s performance of duties for the Company), confidential business
information, strategy information and plans, technical and product information,
pricing information and customer information such as customer lists and customer
identification information, brochures, specifications, quotations, marketing
strategies, inventory records, sales records, or other similar material;
provided that the foregoing information, brochures, etc., shall not include
information that is available to the public. Kumbier acknowledges that she has
not kept any copies, nor made or retained any abstracts or notes, of such
information to be returned hereunder in any form or media including any
information on Kumbier’s personal computer(s) or laptop(s). Kumbier further
reaffirms that based upon Kumbier’s obligations under the Wisconsin Trade
Secrets Act and fiduciary duties as a key employee under common law, for a
period of two years after April 3, 2020, Kumbier’s last day of employment (“Last
Day”), Kumbier will keep completely confidential and share with no other person,
employer or entity, any information Kumbier acquired at the Company relating to
any of the confidential matters described in this paragraph, and that Kumbier
will comply with all terms of the Employee Commitment Kumbier electronically
executed on February 18, 2016, a copy of which is attached as Attachment A and
incorporated herein. In the event that Kumbier breaks this promise, the Company
reserves the right to cease any remaining payments and benefits. Nothing in this
paragraph shall limit the duration of Kumbier’s obligation to refrain from
misappropriating trade secrets of the Company.
9.Kumbier agrees that she publicly will indicate only that she is no longer
employed by the Company. Kumbier agrees that she will not make statements
inconsistent with the Company’s announcement regarding her departure, and will
not at any time after the Last Day represent that she remains a current or
active employee of the Company. Kumbier further agrees to not take any action or
make any statements that would be harmful or disparaging or that could
reasonably be viewed as reflecting negatively on the reputation of the Company
or any of its officers, directors, or other employees before or after the
execution of this Agreement.


If Kumbier breaks this promise, Kumbier will reimburse the Company for the
Settlement Amount provided to Kumbier pursuant to paragraph 1.


All requests for a job reference from the Company should be addressed to:
Vice President, Human Resources
            Harley-Davidson Motor Company
            3700 W. Juneau Avenue
            Milwaukee, WI 53208
            414-343-8208


Nothing in this Agreement (including any confidentiality provision in paragraph
6, the non-disparagement provision in paragraph 9, and the covenant not to sue
in paragraph 4) prevents Kumbier from (i) filing a charge or complaint with any
appropriate federal, state or local agency or court; (ii) testifying, assisting,
participating in, or cooperating with the investigation of any charge or
complaint pending before or being investigated by such agency or court; (iii)
enforcing this Agreement; (iv) seeking a judicial determination of the validity
of the
-4-



--------------------------------------------------------------------------------

Exhibit 10.2
Agreement’s waiver of Kumbier’s claims under the Age Discrimination in
Employment Act; or (v) reporting violations of any law administered by the
Securities and Exchange Commission (“SEC”) or Occupational Safety and Health
Administration (“OSHA”), receiving any financial awards from the SEC or OSHA for
reporting possible violations of federal law or regulation, or making other
disclosures protected under the whistleblower provisions of state or federal law
or regulation.
Kumbier understands that, with the exception of financial awards from the SEC
and OSHA for reporting violations of the laws those agencies administer, this
Agreement will completely bar any recovery or relief obtained on Kumbier’s
behalf, whether monetary or otherwise, by any person or entity with respect to
any of the claims that Kumbier has released against the Released Parties.
11.    Kumbier agrees that she will not recruit, solicit or encourage any
employee of the Company or any of its subsidiaries, related or affiliated
companies, whom Kumbier directly or indirectly supervised or about whom Kumbier
received confidential information during the two years preceding termination to
leave his or her employment to work for another entity for a period of two (2)
years from the Last Day. Kumbier shall contact the Vice President, Human
Resources for Harley-Davidson, Inc. for confirmation of the expectations set
forth in this paragraph if Kumbier has any concern that any of Kumbier’s actions
may be considered a violation of this paragraph. Any understanding between
Kumbier and the Vice President, Human Resources detailing specific conduct
permitted under this paragraph 11 shall be reduced to writing and signed by both
parties. If Kumbier breaks the promise set forth in this paragraph and/or any
additional written understanding as set forth above, Kumbier will reimburse the
Company for the Settlement Amount set forth in paragraph 1.
12.    Kumbier further agrees that during the 12-month period following the Last
Day (i.e., through April 3, 2021), regardless of whether Kumbier’s termination
of employment is voluntary or involuntary or the reason therefore, Kumbier shall
not on behalf of or in connection with any Competitive Business accept or
perform any employment or service or provide any assistance, whether as an
employee, consultant, contractor, agent, officer, director, investor, member or
otherwise, in any position or capacity in which Kumbier’s knowledge of Company
confidential information or trade secrets of the Company or personal association
with the goodwill of the Company would reasonably be considered useful. In this
regard, the parties expressly agree that by virtue of Kumbier’s prior,
high-level duties for the Company, the forgoing necessarily and at a minimum
precludes Kumbier from holding a senior level executive position relating to
motorcycles for a Competitive Business. “Competitive Business” as used in this
Agreement means any person, firm, corporation, or entity of any type other than
the Company that: (a) is engaged in developing, making, marketing or selling:
(i) two- or three-wheeled motorcycles; (ii) motorcycle parts, motorcycle
accessories, and/or motorcycle clothing; or (iii) other motorcycle-related or
motorcycle brand-identified products or services; and (b) markets or sells, or
attempts, intends, or is reasonably expected to market or sell, directly or
indirectly such as through a dealer or dealer network, any of these products or
services in any Prohibited Territory. Examples of a Competitive Business
provided for your convenience and subject to change in an evolving marketplace
include, but are not limited to the following: KTM AG;
-5-



--------------------------------------------------------------------------------

Exhibit 10.2
Husqvarna Motorcycles GmbH; Royal Enfield; Erik Buell Racing LLC; MV AGUSTA
Motor S.p.A.; Parts Unlimited; Tucker Rocky Distributing; Polaris Industries,
Inc.; Victory Motorcycles; Indian Motorcycle Company; Triumph Motorcycles Ltd.;
Honda Racing Corporation; Yamaha Motor Co., Ltd.; Suzuki Motor Corporation;
Kawasaki Motorcycle & Engine Company; Zero Motorcycles, Inc.; Brammo, Inc.; BMW
Motorrad; Bombardier Recreational Products Inc.; Bajaj Auto Limited; TVS Motor
Company Ltd.; The Hero Group, Ltd.; and Ural Motorcycles. Tesla, Inc. would be
another example of a Competitive Business if Tesla is engaged in developing,
manufacturing, marketing or selling a two- or three-wheeled motorcycle and/or
related products or services. This non-exhaustive list of examples of
competitive businesses does not limit the scope of the definition of Competitive
Business provided above. “Prohibited Territory” shall mean any country in which
the Company, at any time during the time period from April 3, 2018 through Last
Day (a) directly or indirectly, such as through a dealer network, marketed or
sold its motorcycles or motorcycle-related products or services, or (b) had
documented plans to market or sell, directly or indirectly, its motorcycles or
motorcycle-related products or services (unless such plans had been abandoned).
Kumbier further agrees:


a.If Kumbier fails to comply with this noncompete promise, the Company will
suffer irreparable harm and shall be entitled to an immediate injunction
requiring Kumbier’s strict compliance with this promise.


b.If Kumbier fails to comply with this noncompete promise, Kumbier shall pay the
Company a sum of $10,000 for every occasion that Kumbier engages in any conduct
that fails to comply with this promise. Kumbier agrees that this promise is a
material consideration for the Company’s willingness to enter into this
Agreement and that the repayment of such monies in the event of a breach is a
reasonable estimate of damages.


c.Kumbier shall provide reasonable advance written notice to the current or
acting Vice-President, Human Resources for the Company before Kumbier becomes
otherwise employed or performs any services for any person, firm, corporation or
entity during the non-compete period (through April 3, 2021).


d.Kumbier shall contact the Vice President, Human Resources for Harley-Davidson,
Inc. for confirmation of the expectations set forth in this paragraph if Kumbier
has any concern that any of Kumbier’s actions may be considered a violation of
this paragraph. Any understanding between Kumbier and the Vice President, Human
Resources detailing specific conduct permitted under this paragraph 12 shall be
reduced to writing and signed by both parties.


e.If Kumbier breaks the promise set forth in this paragraph and/or any
additional written understanding as set forth above, Kumbier will reimburse the
Company for the Settlement Amount.


-6-



--------------------------------------------------------------------------------

Exhibit 10.2
13.    It is agreed and understood that Kumbier shall be solely responsible for
any individual tax liability imposed on Kumbier for the payments made pursuant
to this Agreement, except for any Company statutory tax withholding obligations.
14.    Kumbier understands that the obligations in her Notice of Award of
Restricted Stock Units and Restricted Stock Unit Agreement Performance Share
Agreement and Notice of Award of Performance Shares and Performance Shares
Agreement (collectively “Kumbier’s Performance Share Agreements”) continue in
full force and effect, and are not superseded by this Agreement. In the event
that there is a conflict between the terms of paragraphs 11-12 of this Agreement
and Kumbier’s Performance Share Agreements that cannot be resolved, then the
terms of Kumbier’s Performance Share Agreements will be given precedence. Aside
from Kumbier’s Performance Share Agreements as they relate to the subject matter
of paragraphs 11-12, this Agreement, along with Attachments A and B, supersedes
any previous agreements and sets forth the entire Agreement between Kumbier and
the Company and the other Released Parties. No promises or oral or written
statements have been made to Kumbier other than those in this Agreement. If any
portion of this Agreement is found to be unenforceable, then Kumbier, the
Company and the other Released Parties desire that all other portions that can
be separated from it or appropriately limited in scope, shall remain fully valid
and enforceable.
15.    This Agreement may not and shall not be deemed or construed to have been
modified, amended, rescinded, cancelled or waived in whole or in part except by
a written instrument signed by all parties.
16.    Kumbier hereby acknowledges that the benefits provided in this Agreement
are greater than those to which Kumbier is entitled by any contract, employment
policy, or otherwise. Kumbier further acknowledges that she is entering into
this Agreement knowingly and voluntarily, that Kumbier has at least twenty-one
(21) days to consider this Agreement and that Kumbier is hereby advised to
consult with an attorney prior to signing this Agreement. For a period of seven
(7) days following Kumbier’s signing of this Agreement, Kumbier may revoke this
Agreement by delivering a written notice of revocation to Jody Boquist, Littler
Mendelson P.C., via email at jboquist@littler.com, no later than 1 p.m. on the
eighth day after Kumbier signs this Agreement and, if that date should fall on a
weekend or a legal holiday, no later than 1 p.m. on that first business day
after the weekend or holiday. If Kumbier revokes this Agreement, it shall not be
effective or enforceable, and Kumbier will not receive the benefits described in
this Agreement. The payments described in this Agreement shall not be paid
before the eighth day after Kumbier signs this Agreement with no revocation (the
“Effective Date”).
17.    Kumbier acknowledges and represents that the Company has paid her in full
for all wages, benefits and other compensation due and owing to her for all
hours worked as a result of her employment with the Company, including without
limitation, all overtime, bonuses, incentive compensation, meal and rest period
premiums, business expenses and accrued vacation owed pursuant to statute, law
or as a result of any agreement with the Company.
18.    Kumbier, as part of this Agreement, agrees to waive any right to current
or future employment with the Company. Through this paragraph, Kumbier agrees to
refrain from seeking or
-7-



--------------------------------------------------------------------------------

Exhibit 10.2
attempting to seek employment and/or reinstatement with the Company or any of
its current or former subsidiaries or affiliates, at any time following
execution of this Agreement. If Kumbier seeks employment in violation of this
paragraph and is hired, the parties agree that Kumbier’s employment will be null
and void from its inception, she will be discharged, and that Kumbier shall have
no recourse.
19.    In addition to this executed Agreement, Kumbier agrees to arrange for
execution and delivery to the Company’s counsel, the Release of Attorneys’ Lien,
attached hereto as Attachment B.     


KUMBIER ACKNOWLEDGES THAT KUMBIER HAS READ THIS AGREEMENT, KUMBIER UNDERSTANDS
IT, KUMBIER KNOWS IT CONTAINS A GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS,
AND KUMBIER IS VOLUNTARILY ENTERING INTO IT.


/s/ Michelle Kumbier ________________________    August 14, 2020________________
Michelle Kumbier    Date


WITNESSED:


/s/ Derrick Kumbier ________________________    August 14, 2020________________
Witness’ Name    Date




HARLEY-DAVIDSON MOTOR COMPANY




By: /s/ Paul J. Krause ______________________    August 3, 2020________________
    Date
Title: CCO________________________________


-8-



--------------------------------------------------------------------------------

Exhibit 10.2
ATTACHMENT A
-9-



--------------------------------------------------------------------------------

Exhibit 10.2
ATTACHMENT B
RELEASE OF ATTORNEY’S LIEN


    As part of the foregoing Settlement and General Release Agreement, the
undersigned attorney hereby waives and releases Harley-Davidson Motor Company
and (as applicable) its subsidiaries, including, holding companies,
predecessors, affiliates, related companies, divisions, successors, assigns,
officers, directors, attorneys, employees, agents, trustees, representatives,
and insurers (the “Released Parties”) from any and all claims for attorneys’
fees, by lien or otherwise, for legal services rendered by her in connection
with any claims or causes of actions that Michelle Kumbier did bring or may have
brought to date against the Released Parties.
    Riley Safer Holmes & Cancila LLP certifies that, to the best of its
knowledge, no other person is entitled to any sum for attorneys’ fees in
connection with the claims or causes of action (or potential claims or causes of
action) described above.




Dated: August 14, 2020            By: /s/ Drahcir M.
Smith                        
Drahcir M. Smith






-10-

